Cite as: 595 U. S. ____ (2022)                     1

                              Per Curiam

SUPREME COURT OF THE UNITED STATES
                              _________________

                               No. 21A471
                              _________________


   WISCONSIN LEGISLATURE, ET AL. v. WISCONSIN
        ELECTIONS COMMISSION, ET AL.
     ON APPLICATION FOR STAY AND INJUNCTIVE RELIEF
                            [March 23, 2022]

   PER CURIAM.
   Because of population shifts revealed by the 2020 decen-
nial census, Wisconsin’s State Assembly and Senate dis-
tricts are no longer equally apportioned. The Wisconsin
Legislature passed new maps to fix the problem, but the
Governor vetoed them. At an impasse, the legislature and
the Governor turned to the Wisconsin Supreme Court,
which had already agreed to hear an original action brought
by a group of voters seeking to remedy the malapportion-
ment. Rather than attempt to draw new maps itself, the
court invited the parties and intervenors—including the
legislature and the Governor—to propose maps that com-
plied with the State Constitution, the Federal Constitution,
and the Voting Rights Act of 1965 (VRA), 79 Stat. 437, as
amended, 52 U. S. C. §10301 et seq., and that otherwise
minimized changes from the current maps.
   On March 3, the court issued a decision selecting the As-
sembly and Senate maps that the Governor had proposed.
Johnson v. Wisconsin Elections Comm’n, 2022 WI 14, ___
Wis. 2d ___, ___ N. W. 2d ___. (Because the State Constitu-
tion requires three Assembly districts to be nested within
each Senate district, the court analyzed and selected the
maps as a unit. Id., ¶26.) The Governor’s Assembly map
intentionally created seven majority-black districts—one
more than the current map.1 The Governor argued that the
——————
  1 The Governor’s map accomplished this addition by reducing the black

voting-age population in the other six majority-black districts. The black
2            WISCONSIN LEGISLATURE v. WISCONSIN
                     ELECTIONS COMM’N
                         Per Curiam

addition of a seventh majority-black district was necessary
for compliance with the VRA. In adopting the Governor’s
map, the court explained: “[W]e cannot say for certain on
this record that seven majority-Black assembly districts are
required by the VRA.” Id., ¶47. It nevertheless concluded
that the Governor’s map complied with the Equal Protec-
tion Clause of the Fourteenth Amendment because there
were “good reasons” to think that the VRA “may” require
the additional majority-black district. Id., ¶50.
   The legislature and the voters who initiated the state-
court proceeding now seek relief from that decision. They
argue that the court selected race-based maps without suf-
ficient justification, in violation of the Equal Protection
Clause. They ask this Court either to grant an emergency
stay or to construe their application as a petition for certio-
rari and reverse the decision below.
   We agree that the court committed legal error in its
application of decisions of this Court regarding the relation-
ship between the constitutional guarantee of equal protec-
tion and the VRA. We accordingly construe the application
for stay presented to JUSTICE BARRETT and by her referred
to the Court as a petition for certiorari, grant the petition,
reverse the imposition of the Governor’s State Assembly
and Senate maps, and remand to the Wisconsin Supreme
Court for proceedings not inconsistent with this opinion.
Summarily correcting the error gives the court sufficient
time to adopt maps consistent with the timetable for Wis-
consin’s August 9th primary election.
                       *     *      *
  Under the Equal Protection Clause, districting maps that
sort voters on the basis of race “ ‘are by their very nature
odious.’ ” Shaw v. Reno, 509 U. S. 630, 643 (1993). Such
——————
voting-age populations in the Governor’s seven districts all cluster be-
tween 50.1% and 51.4%, compared to the current six districts’ range of
51% to 62%. See 2022 WI 14, ¶87 (Ziegler, C. J., dissenting).
                  Cite as: 595 U. S. ____ (2022)             3

                           Per Curiam

laws “cannot be upheld unless they are narrowly tailored to
achieving a compelling state interest.” Miller v. Johnson,
515 U. S. 900, 904 (1995). We have assumed that comply-
ing with the VRA is a compelling interest. Cooper v. Harris,
581 U. S. ___, ___ (2017) (slip op., at 2). And we have held
that if race is the predominant factor motivating the place-
ment of voters in or out of a particular district, the State
bears the burden of showing that the design of that district
withstands strict scrutiny. Ibid. Thus, our precedents hold
that a State can satisfy strict scrutiny if it proves that its
race-based sorting of voters is narrowly tailored to comply
with the VRA. Ibid.
   A State violates §2 of the VRA “if, based on the totality of
circumstances, it is shown that the political processes lead-
ing to nomination or election in the State or political subdi-
vision are not equally open to participation by members of
[a minority group] in that its members have less oppor-
tunity than other members of the electorate to participate
in the political process and to elect representatives of their
choice.” 52 U. S. C. §10301(b). We have construed §2 to
prohibit the distribution of minority voters into districts in
a way that dilutes their voting power. See Thornburg v.
Gingles, 478 U. S. 30, 46–51 (1986). In Gingles, we provided
a framework for demonstrating a violation of that sort.
First, three “preconditions” must be shown: (1) The minor-
ity group must be sufficiently large and compact to consti-
tute a majority in a reasonably configured district, (2) the
minority group must be politically cohesive, and (3) a ma-
jority group must vote sufficiently as a bloc to enable it to
usually defeat the minority group’s preferred candidate.
Id., at 50–51.
   If the preconditions are established, a court considers the
totality of circumstances to determine “whether the politi-
cal process is equally open to minority voters.” Id., at 79;
see also Johnson v. De Grandy, 512 U. S. 997, 1011–1012
(1994) (satisfying the Gingles preconditions is necessary
4          WISCONSIN LEGISLATURE v. WISCONSIN
                   ELECTIONS COMM’N
                       Per Curiam

but not sufficient to show a §2 violation; “courts must also
examine other evidence in the totality of circumstances”).
We have identified as relevant to the totality analysis sev-
eral factors enumerated in the Senate Report on the 1982
amendments to the VRA, as well as “whether the number
of districts in which the minority group forms an effective
majority is roughly proportional to its share of the popula-
tion in the relevant area.” League of United Latin American
Citizens v. Perry, 548 U. S. 399, 426 (2006) (LULAC).
   We said in Cooper that when a State invokes §2 to justify
race-based districting, “it must show (to meet the ‘narrow
tailoring’ requirement) that it had ‘a strong basis in evi-
dence’ for concluding that the statute required its action.”
581 U. S., at ___ (slip op., at 3). The Wisconsin Supreme
Court concluded that the Governor’s intentional addition of
a seventh majority-black district triggered the Equal Pro-
tection Clause and that Cooper’s strict-scrutiny test must
accordingly be satisfied. Accepting those conclusions, we
hold that the court erred in its efforts to apply Cooper’s un-
derstanding of what the Equal Protection Clause requires.
   It is not clear whether the court viewed the Governor or
itself as the state mapmaker who must satisfy strict scru-
tiny, but the court’s application of Cooper was flawed either
way. If the former, the Governor failed to carry his burden.
His main explanation for drawing the seventh majority-
black district was that there is now a sufficiently large and
compact population of black residents to fill it, Brief for
Intervenor-Respondent Evers in Johnson v. Wisconsin Elec-
tions Comm’n, No. 2021AP1450–OA (Wis. Sup. Ct., Dec. 15,
2021), p. 14—apparently embracing just the sort of uncriti-
cal majority-minority district maximization that we have
expressly rejected. De Grandy, 512 U. S., at 1017 (“Failure
to maximize cannot be the measure of §2”). He provided
almost no other evidence or analysis supporting his claim
that the VRA required the seven majority-black districts
that he drew. See 2022 WI 14, ¶¶90–91, 103–107 (Ziegler,
                  Cite as: 595 U. S. ____ (2022)              5

                           Per Curiam

C. J., dissenting). Strict scrutiny requires much more. See
Abbott v. Perez, 585 U. S. ___, ___ (2018) (slip op., at 40)
(“[W]here we have accepted a State’s ‘good reasons’ for us-
ing race in drawing district lines, the State made a strong
showing of a pre-enactment analysis with justifiable con-
clusions”). If the Wisconsin Supreme Court was reviewing
whether the Governor satisfied strict scrutiny, it erred by
adopting his maps.
   If, on the other hand, the court sought to shoulder strict
scrutiny’s burden itself, it fared little better. First, it mis-
understood Cooper’s inquiry. The court believed that it had
to conclude only that the VRA might support race-based dis-
tricting—not that the statute required it. See 2022 WI 14,
¶¶47, 50 (“[W]e cannot say for certain on this record that
seven majority-Black assembly districts are required by the
VRA,” but “we see good reasons to conclude a seventh ma-
jority-Black assembly district may be required” (emphasis
added)). Our precedent instructs otherwise. Thus in
Cooper we explained, for example, that “race-based district-
ing is narrowly tailored . . . if a State had ‘good reasons’ for
thinking that the Act demanded such steps.” 581 U. S., at
___ (slip op., at 12) (emphasis added). And we concluded
that “experience gave the State no reason to think that the
VRA required” it to move voters based on race. Id., at ___
(slip op., at 14) (emphasis added). That principle grew out
of the more general proposition that “the institution that
makes the racial distinction must have had a ‘strong basis
in evidence’ to conclude that remedial action was necessary,
‘before it embarks on an affirmative-action program.’ ”
Shaw v. Hunt, 517 U. S. 899, 910 (1996) (some emphasis
added).
   To be sure, we said in Cooper that States have “ ‘breath-
ing room’ ” to make reasonable mistakes; we will not fault a
State just because its “compliance measures . . . may prove,
in perfect hindsight, not to have been needed.” 581 U. S.,
at ___ (slip op., at 3). But that “leeway” does not allow a
6            WISCONSIN LEGISLATURE v. WISCONSIN
                     ELECTIONS COMM’N
                         Per Curiam

State to adopt a racial gerrymander that the State does not,
at the time of imposition, “judg[e] necessary under a proper
interpretation of the VRA.” Id., at ___ (slip op., at 17).
    Second, the court’s analysis of Gingles’ preconditions fell
short of our standards. As we explained in Cooper, “[t]o
have a strong basis in evidence to conclude that §2 demands
. . . race-based steps, the State must carefully evaluate
whether a plaintiff could establish the Gingles precondi-
tions . . . in a new district created without those measures.”
581 U. S., at ___ (slip op., at 15). Rather than carefully eval-
uating evidence at the district level, the court improperly
relied on generalizations to reach the conclusion that the
preconditions were satisfied. See id., at ___, n. 5 (slip op.,
at 16, n. 5) (a “generalized conclusion fails to meaningfully
. . . address the relevant local question” whether the precon-
ditions would be satisfied as to each district).
    The court’s entire discussion of the first precondition was
to say that “it is undisputed” and “the parties’ submissions
demonstrate” that seven sufficiently large and compact
majority-black districts could be drawn. 2022 WI 14, ¶43.
Similarly, its discussion of the second precondition con-
sisted of nothing but the statement that “[e]xperts from
multiple parties analyzed voting trends and concluded po-
litical cohesion existed; no party disagreed.” Id., ¶44. And
while the court did cite one specific expert report for the
third precondition—calculating, based on eight previous
races, how often white voters in the Milwaukee area defeat
the preferred candidate of black voters—it made virtually
no effort to parse that data at the district level or respond
to criticisms of the expert’s analysis. Id., ¶45; see id.,
¶¶108–111 (Ziegler, C. J., dissenting).2
——————
  2 That sole piece of cited record evidence came from an intervenor who

argued that the Governor’s map violated the VRA. See 2022 WI 14, ¶¶91,
112 (Ziegler, C. J., dissenting); Response Brief for Intervenor-Petitioner
Black Leaders Organizing for Communities et al. in Johnson v. Wiscon-
sin Elections Comm’n, No. 2021AP1450–OA (Wis. Sup. Ct., Dec. 30,
2021), pp. 7–20. The court did not acknowledge or respond to that argu-
ment.
                  Cite as: 595 U. S. ____ (2022)                  7

                           Per Curiam

   Third, the court improperly reduced Gingles’ totality-of-
circumstances analysis to a single factor. The court
acknowledged the Senate factors but concluded that they
had no role to play in its analysis. 2022 WI 14, ¶46, and
n. 28. Instead, it focused exclusively on proportionality.
See id., ¶¶46–50. We rejected just that approach in De
Grandy, explaining that “[n]o single statistic provides
courts with a shortcut to determine whether a set of single-
member districts unlawfully dilutes minority voting
strength.” 512 U. S., at 1020–1021; see also id., at 1026
(O’Connor, J., concurring) (“The Court . . . makes clear that
proportionality is never dispositive. Lack of proportionality
can never by itself prove dilution, for courts must always
carefully and searchingly review the totality of the circum-
stances”).
   The question that our VRA precedents ask and the court
failed to answer is whether a race-neutral alternative that
did not add a seventh majority-black district would deny
black voters equal political opportunity. Answering that
question requires an “ ‘ “intensely local appraisal” ’ of the
challenged district.” LULAC, 548 U. S., at 437. When the
Wisconsin Supreme Court endeavored to undertake a full
strict-scrutiny analysis, it did not do so properly under our
precedents, and its judgment cannot stand.
                         *     *    *
  The judgment of the Supreme Court of Wisconsin is re-
versed as to the selection of the Governor’s State Assembly
and Senate maps, and the case is remanded for further pro-
ceedings not inconsistent with this opinion. On remand,
the court is free to take additional evidence if it prefers to
reconsider the Governor’s maps rather than choose from
among the other submissions. Any new analysis, however,
must comply with our equal protection jurisprudence.

                                                   It is so ordered.
                     Cite as: 595 U. S. ____ (2022)               1

                       SOTOMAYOR, J., dissenting

SUPREME COURT OF THE UNITED STATES
                              _________________

                              No. 21A471
                              _________________


   WISCONSIN LEGISLATURE, ET AL. v. WISCONSIN
        ELECTIONS COMMISSION, ET AL.
     ON APPLICATION FOR STAY AND INJUNCTIVE RELIEF
                           [March 23, 2022]

   JUSTICE SOTOMAYOR, with whom JUSTICE KAGAN joins,
dissenting.
   The Court’s action today is unprecedented. In an emer-
gency posture, the Court summarily overturns a Wisconsin
Supreme Court decision resolving a conflict over the State’s
redistricting, a decision rendered after a 5-month process
involving all interested stakeholders. Despite the fact that
summary reversals are generally reserved for decisions in
violation of settled law, the Court today faults the State Su-
preme Court for its failure to comply with an obligation
that, under existing precedent, is hazy at best.
   When the Wisconsin Legislature and executive were un-
able to agree on reapportioned electoral maps following the
2020 census, the Wisconsin Supreme Court granted a voter
petition to ensure that maps were in place before the 2022
elections. The court announced the criteria that it would
use to select maps (namely, that it would seek to minimize
changes from the 2011 maps while accounting for popula-
tion shifts) and permitted any party to intervene and sub-
mit maps for consideration. See Johnson v. Wisconsin Elec-
tions Comm’n, 2021 WI 87, ¶81, 399 Wis. 2d 623, 671, 967
N. W. 2d 469, 493.1 The court ultimately rejected the State
Assembly map submitted by the Wisconsin Legislature (ap-
plicants here) in favor of the map submitted by the Gover-
nor because it found the Governor’s map “vastly superior”
under its announced “least change” criteria. Johnson v.
——————
 1 Before this Court, applicants do not challenge this process.
2            WISCONSIN LEGISLATURE v. WISCONSIN
                     ELECTIONS COMM’N
                    SOTOMAYOR, J., dissenting

Wisconsin Elections Comm’n, 2022 WI 14, ¶¶26, 29, ___
Wis. 2d ___, ___, ___ N. W. 2d ___, ___, ___.
  The court proceeded to a preliminary analysis of whether
the Equal Protection Clause or the Voting Rights Act of
1965 (VRA) precluded it from adopting the Governor’s map,
which increased the number of majority-Black Assembly
districts in Milwaukee from six to seven based on changes
in population.2 The court noted that the parties before it
had all “appeared to assume the VRA requires at least some
majority-Black districts in the Milwaukee area” and that
there had been no dispute that the preconditions in Thorn-
burg v. Gingles, 478 U. S. 30 (1986) (for assessing whether
race-conscious districting is required in order to avoid dilut-
ing minority voting power) were satisfied, aside from an un-
developed reference at oral argument. 2022 WI 14, ¶45.
The court stressed, however, that no Equal Protection
Clause or VRA claim was before it and that adjudicating
such claims would require a fuller record and a closer as-
sessment. It concluded that neither the Equal Protection
Clause nor the VRA clearly foreclosed adopting the Gover-
nor’s map in the first instance, id., ¶47, but left open the
possibility that a “standard VRA claim” could be “brought
after the adoption of new districts,” id., ¶41, n. 24.
  Applicants now assert that the Wisconsin Supreme Court
misapplied this Court’s precedents in its preliminary as-
sessment of whether the Governor’s map violated the Equal
Protection Clause. The Court agrees and summarily re-
verses. In doing so, however, the Court assumes the an-
swers to multiple questions that our precedent leaves un-
certain.
  In its brief discussion of equal protection and the VRA,


——————
  2 The court found that the Black voting age population in the Milwau-

kee area had increased 5.5% since the last census, while the White voting
age population had decreased 9.5%. 2022 WI 14, ¶48.
                     Cite as: 595 U. S. ____ (2022)                   3

                      SOTOMAYOR, J., dissenting

the Wisconsin Supreme Court presumed that the frame-
work summarized in this Court’s decision in Cooper v. Har-
ris, 581 U. S. ___ (2017), governed in this posture. The
Court tacitly accepts that assumption. Ante, at 4. Cooper,
however, arose in a starkly different posture. Cooper out-
lines the specific, burden-shifting procedure for adjudicat-
ing claims brought under the Equal Protection Clause
“[w]hen a voter sues state officials for drawing . . . race-
based lines.” 581 U. S., at ___ (slip. op., at 2). That frame-
work requires that the plaintiff first “prove that race was
the predominant factor motivating the legislature’s deci-
sion to place a significant number of voters within or with-
out a particular district.” Ibid. (internal quotation marks
omitted). If the court finds that “racial considerations pre-
dominated over others,” the burden then “shifts to the State
to prove that its race-based sorting of voters” satisfies strict
scrutiny. Ibid. The State can meet that burden by showing
that “it had a strong basis in evidence” for concluding that
the VRA required its actions, a standard that “gives States
breathing room to adopt reasonable compliance measures
that may prove, in perfect hindsight, not to have been
needed.” Id., at ___ (slip op., at 3) (internal quotation marks
omitted).3 It is far from clear whether this burden-shifting
framework should also apply in the unusual circumstance
where, as here, a state court is adopting a map in the first
instance with no Equal Protection Clause claim before it.
   Even accepting the assumption that this framework con-
trols, it remains unclear how a court in the posture below
should apply it. Again, the Wisconsin Supreme Court was
selecting a map itself, not adjudicating a subsequent chal-

——————
  3 The other precedents on which the Court relies arose in analogous

postures. See Abbott v. Perez, 585 U. S. ___ (2018); League of United
Latin American Citizens v. Perry, 548 U. S. 399 (2006); Shaw v. Hunt,
517 U. S. 899 (1996); Johnson v. De Grandy, 512 U. S. 997 (1994); Thorn-
burg v. Gingles, 478 U. S. 30 (1986).
4           WISCONSIN LEGISLATURE v. WISCONSIN
                    ELECTIONS COMM’N
                   SOTOMAYOR, J., dissenting

lenge in the manner that Cooper and other cases have ad-
dressed. The court accepted an original action to supervise
the redistricting and, with the input of the parties, designed
its own process for doing so: accepting proposed maps from
litigants rather than “craft[ing its] own map” and determin-
ing to “choose the maps that best conform[ed] with [its] di-
rectives,” even if those maps were “imperfect,” rather than
“modify[ing]” the lines they drew. 2022 WI 14, ¶¶4, 6. Alt-
hough the Governor reported that he considered race in
drawing his Assembly map, the Wisconsin Supreme Court
selected the Governor’s map because it scored best on a
race-neutral “least change” metric. Id., ¶8. Our precedents
offer no clear answers to the question whose motives should
be analyzed in these circumstances (the four justices who
selected the map based on the “least change” criteria, the
Governor, or some combination) or how. The Court does not
purport to answer this question.
   The Court also faults the Wisconsin Supreme Court for
failing to scrutinize each of the Gingles preconditions inde-
pendently after the parties agreed that some majority-
Black districts needed to be drawn in Milwaukee. Ante, at
6–7.4 But courts generally are not mandated to investigate
“ ‘undisputed’ ” and nonjurisdictional issues. Ante, at 6. The
Court points to no precedent requiring a court conducting a
malapportionment analysis to embark on an independent
inquiry into matters that the parties have conceded or not
contested, like the Gingles preconditions here.
   This Court’s intervention today is not only extraordinary
but also unnecessary. The Wisconsin Supreme Court
rightly preserved the possibility that an appropriate plain-
tiff could bring an equal protection or VRA challenge in the
——————
  4 Applicants proposed a map with five majority-Black districts and a

sixth with less than a majority. The court below noted concern that ap-
plicants’ map might violate the VRA by “packing” minority voters into a
“small number of districts to minimize their influence in the districts
next door.” 2022 WI 14, ¶49 (internal quotation marks omitted).
                Cite as: 595 U. S. ____ (2022)          5

                  SOTOMAYOR, J., dissenting

proper forum. 2022 WI 14, ¶41, n. 24. I would allow that
process to unfold, rather than further complicating these
proceedings with legal confusion through a summary rever-
sal. I respectfully dissent.